DETAILED ACTION

This communication is in response to Application No. 17/674,746 filed on 2/17/2022.  Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is being considered by the examiner.

Specification
The specification is objected to because: 
The title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (hereinafter Stanley-Marbell)(US 2015/0350885).
Regarding claims 1, 6, and 11, Stanley-Marbell teaches as follows:
a data processing apparatus (interpreted as a mobile device 100 in figure 1 or a computing device 1800 in figure 18), comprising at least one processor (1804 in figure 18) and a memory (1850 in figure 18) communicatively connected to the at least one processor (see, para. [0317]); 
wherein the memory stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to cause the at least one processor to perform steps (see, para. [0328]) in following modules: 
a notification message generation module, which is configured to generate an out of operation state notification message of an audio/video device (interpreted as an inherent audio/video output device of the mobile device) in a case where an operation state of the audio/video device is an out of operation (sampling daemon 102 can send a stop signal (equivalent to applicant’s notification message) to push service daemon 904 when sampling daemon 102 determines the data budget is exhausted for the current hour, the energy budget is exhausted for the current hour, the system is experiencing a thermal event, the mobile device 100 has a poor cellular connection and the mobile device 100 is not connected to Wi-Fi and/or that the mobile device 100 is connected to a voice call and not connected to Wi-Fi (equivalent to applicant’s out of operation conditions), see, para. [0230] and figure 9); and 
a data push stopping module, which is configured to send the out of operation state notification message (interpreted as a stop signal) to a push client for stopping a data push between the push client and a push server using the out of operation state notification message (when push service daemon 904 receives a stop signal, push service daemon 904 can move the application identifiers in wake list 930 to no wake list 932 and transmit the updated push filters 928 to push notification server 906 to update push filters 914. Thus, push notification server 906 (equivalent to applicant’s push server) will temporarily prevent future low priority push notifications from waking mobile device 100 and impacting the budgets, limits and operating conditions of mobile device 100 (equivalent to applicant’s push client), see, para. [0230] and figure 9).
Stanley-Marbell does not teach of applying the method of system in a driving device.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanley-Marbell to include using the mobile device in a vehicle because the Examiner interpreted “the audio/video device in a target driving device” as using audio or video output device of a mobile device in a vehicle. 

Claims 2-4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (hereinafter Stanley-Marbell)(US 2015/0350885) in view of Mori et al. (hereinafter Mori)(US 2015/0367861).
Regarding claims 2, 7, and 12, Stanley-Marbell teaches all limitations as presented above except for determining the operation state according to an acquired operating parameter of the target driving device.  
Mori teaches as follows:
the vehicle information acquisition unit 14 is a vehicle information acquisition unit for acquiring the vehicle information (equivalent to applicant’s operating parameter)  related to the state of the vehicle. The vehicle information is the information that indicates the states of the vehicle itself, the inside of the vehicle, and the surroundings of the vehicle as the states of the vehicle, and specified by, for example, vehicle speed, rotation amount of engine, remaining amount of driving energy such as fuel, and conditions inside and outside the vehicle (see, para. [0029]); and
the vehicle information acquisition unit 14 that acquires the vehicle information on the state of the vehicle; and the control unit 21 (or 11) that executes the vehicle-linked application accompanied by at least one of the visual output and auditory output (equivalent to applicant’s audio/video device in the target driving device), and instructs the vehicle control unit 3 that controls the travel state of the vehicle to link the output of the vehicle-linked application with the travel state of the vehicle, based on the vehicle information acquired by the vehicle information acquisition unit 14 (see, para. [0101] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanley-Marbell with Mori to include the vehicle information acquisition unit acquiring the vehicle state information as taught by Mori in order to automatically adjust operation state of the audio/video device (interpreted as a mobile device or a visual output and auditory output).
Regarding claims 3, 8, and 13, Stanley-Marbell teaches of determining out of operation condition of a mobile device (see, para. [0230]).  Stanley-Marbell does not teach the operating parameter of the target driving device.
Mori teaches of adjusting the vehicle-linked application accompanied by at least one of the visual output and auditory output based on vehicle state information (see, para. [0029] and [0101]) as presented above.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanley-Marbell with Mori to include adjusting the audio/video device operation state based on critical vehicle state information (including the out of operation state condition). 
Regarding claims 4, 9, and 14, Mori teaches as follows:
the vehicle information is the information that indicates the states of the vehicle itself, the inside of the vehicle, and the surroundings of the vehicle as the states of the vehicle, and specified by, for example, vehicle speed, rotation amount of engine, remaining amount of driving energy (equivalent to applicant current voltage value for an electric vehicle) such as fuel, and conditions inside and outside the vehicle (see, para. [0029]); and
the control unit 11 is inputted by the fuel level of the vehicle that is acquired as the vehicle information by the vehicle information acquisition unit 14, determines whether that fuel level is equal to or lower than a predetermined threshold, and calculates a score of the corresponding fuel level (see, para. [0089])(equivalent to applicant’s comparing current value of the target driving device to a threshold).
	Therefore, they are rejected for similar reason as presented above.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (hereinafter Stanley-Marbell)(US 2015/0350885) in view of Atwood et al. (hereinafter Atwood)(US 2019/0363886).
Regarding claims 5, 10, and 15, Stanley-Marbell teaches all limitations as presented above except for forwarding notification message to the push client based on a registration request.
Atwood teaches as follows:
the push request (equivalent to applicant’s registration request) further includes a device identifier for identifying the client device and the client application as the intended recipient of the message to be pushed by Server B (see, para. [0046]); and
Server B provides a push functionality capable of forwarding, via the secure and authenticated communication channel and in response to a push request, a message to the client application (equivalent to applicant’s push client) through a secure and authenticated communication channel (see, para. [0049]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanley-Marbell with Atwood to include forwarding a message to intended message recipient based on the push request as taught by Atwood in order to efficiently forward the out of operation state notification message to the proper recipient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 29, 2022